

116 HR 5453 IH: Prevent Interruptions in Physical Therapy Act of 2019
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5453IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Luján (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to add physical therapists to the list of providers
			 allowed to utilize locum tenens arrangements under Medicare.
	
 1.Short titleThis Act may be cited as the Prevent Interruptions in Physical Therapy Act of 2019. 2.Allowing physical therapists to utilize locum tenens arrangements under Medicare (a)In generalThe first sentence of section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is amended by striking , and (J) and all that follows through physicians’ services furnished by physicians. and inserting , and (J) in the case of outpatient physical therapy services furnished by physical therapists, subparagraph (D) of this sentence shall apply to such services and therapists in the same manner as such subparagraph applies to physicians’ services furnished by physicians..
 (b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished after the date of the enactment of this Act.
			